The opinion of the court was delivered by
Trenchard, J.
The defendant below was convicted in the Hudson Quarter Sessions Court on an indictment for sodomy.
The return to the writ of error is only the formal and ordinary return. There is no certificate by the trial judge that the proceedings transmitted by him' to this court comprise the entire record of the proceedings had upon the trial, such as is required to obtain a review under section 136 of the Criminal Procedure act. Comp. Slat., p. 1863. .Our review is therefore limited to alleged errors arising on the face of the record itself or upon bills of exceptions duly taken. State v. Webber, 77 N. J. L. 580.
There is no bill of exceptions, and the only assignment of error is “because the court denied the motion made on behalf of (he defendant before judgment was announced for an arrest of judgment.”
!\re are of the opinion that such motion was properly denied. The sole contention made in support of the motion is that (here was not sufficient evidence to support the, conviction.. But a lack of sufficient evidence is not a ground for arresting judgment. In order to properly raise such a question there should have been a request to direct an acquittal or to charge in conformity with the contention. Powe v. State, 48 N. J. L. 34; State v. Kelly, 84 Id. 1. No such request was made. However, in order to see that no injustice has been done, we have looked into the question argued and find no merit in it.
The judgment of the court below will be affirmed.